DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 04/26/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0048419 application as required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a setting part configured to set a massage mode” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a setting part configured to set a massage mode” in line 2. The specification lacks sufficient detail as to how the “setting part” sets a massage mode and does not provide adequate steps or structure to support this function. Therefore, the written description is not written as such that one skilled in the art can reasonably conclude that applicant has possession of the claimed invention.
Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “body shape” in claim 1 is used by the claim to mean “weight and spinal length” while the accepted meaning is “the external form, contours, or outline of someone”. The term is indefinite because the specification does not clearly redefine the term and is opposed to the accepted meaning. For the purposes of examination, the limitation will be interpreted as referring to the user’s spinal length and weight. Claims 2-9 rejected on the same grounds due to their dependency.
Regarding claim 1, claim limitation “setting part configured to set a massage mode” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is unclear as to whether the “setting part” is an algorithm or software carried out by a controller (see page 8, lines 11-15 of the specification) or if the “setting part” is a device such as a remote controller that contains or is connected to the control system (see page 12, lines 6-9 of the specification and fig 6). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-9 rejected on the same grounds due to their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 recites the limitation “on the basis of the calculated body shape information” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this body shape information is referring to the calculated weight and spinal length of the user. As stated above, the accepted meaning of body shape is “the external form, contours, or outline of someone”. Therefore it is unclear what is meant by “calculated body shape information”. Claims 11-15 rejected on the same grounds due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 02/069880).
Regarding claim 1, Kim teaches a massager controlling apparatus (see abstract and Fig. 7) comprising:
A setting part configured to set a massage mode (see Fig. 7, remote controller 100; the limitation being interpreted under 112f, the remote controller is equivalent to the setting part being described as a physical device on page 12 of applicant’s specification, the setting part is described as an element with a user interface for the user to control massage settings, the remote controller of Kim is a device with a user interface where the user can control massage settings); and
A control part configured to control a moving speed of a driving module performing a massage (see Fig. 7, cpu 112; see Fig. 11, steps s404,s414,s418 for example for control  to adjust at least one of an operation time of a corresponding massage pattern and massage strength according to the massage mode set by the setting part and a body shape of the user (see Fig. 11; see also page 23, lines 4-18; see also page 26, lines 21-27 to page 27, line 5; the operating time between pressure points is set according to the user’s height, further the massage intensity is set based on the pressure sensed by pressure sensors and so it is based on the user’s body shape as well).
Regarding claim 2, Kim further teaches wherein the control part controls a transferring motor configured to horizontally transfer the driving module to adjust the moving speed of the driving module (see Fig. 7, 220 and Fig. 11; see also page 23, lines 4-18; see also page 26, lines 21-27 to page 27, line 5; the controller has a horizontal movement means to control the horizontal movement of the massager in accordance with the set speed calculated based on the user’s height).
Regarding claim 16, Kim teaches a massager controlling method (see abstract and Fig. 2) comprising:
setting massage strength and a massage pattern (see Fig. 3; see also Fig. 11; 
controlling a driving module so that the driving module is driven at the 15selected massage strength (see pg 27, lines 6-17, the user selects the mode and temperature, the device is driven based on the selection); 
selecting increasing/decreasing of the selected massage strength to minutely adjust the massage strength (see page 29, lines 20-22, the user can control the desired pressure during operation); 
and increasing or decreasing a moving speed of the driving module according to the increasing/decreasing selection and adjusting the massage strength (see page 29, lines 4-16; see also lines 22-25, the speed at which the vertical pressure is applied is adjusted according to the selection to provide the increased/decreased strength).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3- 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 02/069880) in view of Lee et al. (US PGPub 2014/0277300).
Regarding claim 3, Kim teaches all previous elements of the claim as stated above. Kim further teaches a time adjusting part configured to control the moving speed of the driving module on the basis of the calculated body shape information to adjust the operation time of the corresponding massage pattern (see Fig. 11; see also page 23, lines 4-18; see also page 26, 
Kim does not teach wherein the control part includes: a body shape calculation part configured to scan a body of the user to calculate at least one of a weight and a spinal length of the user.
However, Lee teaches an analogous massage device (see abstract) wherein the device scans a body of a user and calculating at least one of a weight and a spinal length of a user (see Fig. 2, s101; see also paragraph 29, the motor moves the massage elements along the user’s spine and calculates spinal length using the variation in current from the motor) and an adjusting part configured to control the moving speed of the driving module on the basis of the calculated body shape information to adjust the operation time of the corresponding massage pattern (Fig. 2, S104; see also paragraph 40).
Kim and Lee both teach methods of controlling a massage device on the basis of the user’s body type (see Kim page 5, lines 16-22; see Lee paragraph 2). Kim further teaches having the user input their height to determine spinal length (see Fig. 11, step S402; see pg 16, lines 26-pg17 line 2). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Kim to have the device scan the body to determine spinal length of the user, as taught by Kim, for the purpose of precisely determining positions of the vertebrae to calculate suitable acupressure points for massage thermotherapy using the device itself (see paragraph 10 of Lee) as opposed to user input which could be unreliable.
Regarding claim 4, Kim further teaches wherein the adjusting part adjusts so that the set massage pattern is ended at the same time regardless of the calculated weight and spinal length of the user (see page 28, lines 18-20, the massage is performed for 5 minutes).
Regarding claim 5, Kim further teaches wherein the time adjusting part calculates the moving speed of the driving module on the basis of a predetermined standard operation time and the spinal length of the user for the corresponding massage pattern to adjust the moving speed of the driving module (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points).
Regarding claim 6, Kim further teaches wherein the setting part includes an operation time adjusting part configured to set the operation time of the corresponding massage pattern (see Fig. 3; see also page 19, table 3, the user selects the operation mode which has operation times according to pattern); and the time adjusting part adjusts the moving speed of the driving module so 10that the corresponding massage pattern is ended according to the set operation time (see Fig. 2, cpu controls movement of horizontal motor; see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time).
Regarding claim 7, Kim further teaches wherein the time adjusting part calculates the moving speed of the driving module on the basis of the set operation time and the spinal length of the user for the corresponding massage pattern to adjust the moving speed of the driving module (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points).
Regarding claim 8, Kim further teaches wherein the setting part includes a strength selection part configured to select strength of the massage mode (see Fig. 3, see also pg 12, and a strength increasing/decreasing selection part configured to select increasing/decreasing of the selected massage strength to minutely adjust the massage strength (see Fig. 3, see also pg 12, line 27 - pg 13, line 1 pressure can be adjusted with arrows); and	
The control part includes a strength control part configured to control the driving module so that the driving module is driven at the selected massage strength (see page 13, lines 2-15; see also fig. 2, the cpu receives the information from the controller to operate the motors) and a strength adjusting part configured to increase or decreasing the moving speed of the driving module according to the increasing/decreasing selection to adjust the massage strength (see fig. 2; see also table 4 on page 20 ; the cpu controls the horizontal and vertical motors according to the desired strength, the cpu can intake the user’s increase/decrease selection in the semiautomatic mode to further control the motors).
Regarding claim 10, Kim teaches a massager controlling method (see abstract and Fig. 2) comprising:
Setting a massage mode (see Fig. 7, remote controller 100 is used to set a massage mode; see also Fig 3 showing modes that can be set) ; and
Controlling a moving speed of a driving module on the basis of body shape information and adjusting an operation time of a corresponding massage pattern (see Fig. 11; see also page 23, lines 4-18; see also page 26, lines 21-27 to page 27, line 5; the operating time between pressure points is set according to the user’s height, further the massage intensity is set based on the pressure sensed by pressure sensors and so it is .
Kim does not teach scanning a body of a user and calculating at least one of a weight and a spinal length of a user.
However, Lee teaches an analogous massage device (see abstract) wherein the device scans a body of a user and calculating at least one of a weight and a spinal length of a user (see also paragraph 29, the motor moves the massage elements along the user’s spine and calculates spinal length using the variation in current from the motor) and an adjusting part configured to control the moving speed of the driving module on the basis of the calculated body shape information to adjust the operation time of the corresponding massage pattern (Fig. 2, S104; see also paragraph 40).
Kim and Lee both teach methods of controlling a massage device on the basis of the user’s body type (see Kim page 5, lines 16-22; see Lee paragraph 2). Kim further teaches having the user input their height to determine spinal length (see Fig. 11, step S402; see pg 16, lines 26-pg17 line 2). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Kim to have the device scan the body to determine spinal length of the user, as taught by Kim, for the purpose of precisely determining positions of the vertebrae to calculate suitable acupressure points for massage thermotherapy using the device itself (see paragraph 10 of Lee) as opposed to user input which could be unreliable.
Regarding claim 11, Kim further teaches wherein the adjusting includes controlling a transferring motor configured to horizontally transfer the driving module to adjust the moving speed of the driving module (see Fig. 7, 220 and Fig. 11; see also page 23, lines 4-18; see also page 26, lines 21-27 to page 27, line 5; the controller has a horizontal movement means to control the horizontal movement of the massager in accordance with the set speed calculated based on the user’s height).
Regarding claim 12, Kim further teaches wherein the adjusting includes adjusting so that the set massage pattern is ended at the same time regardless of the calculated weight and spinal length of the user (see page 28, lines 18-20, the massage is performed for 5 minutes).
Regarding claim 13, Kim further teaches wherein the adjusting includes calculating the moving speed of the driving module on the basis of a predetermined standard operation time and the spinal length of the user for the corresponding massage pattern to adjust the moving speed of the driving module (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points).
Regarding claim 14, Kim further teaches wherein the setting includes setting the operation time of the corresponding massage pattern (see Fig. 3; see also page 19, table 3, the user selects the operation mode which has operation times according to pattern); and adjusting includes adjusting the moving speed of the driving module so 10that the corresponding massage pattern is ended according to the set operation time (see Fig. 2, cpu controls movement of horizontal motor; see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time).
Regarding claim 15, Kim further teaches wherein the adjusting includes adjusting the moving speed of the driving module on the basis of the set operation time and the spinal length of the user (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 02/069880) in view of Lee et al. (US PGPub 2014/0277300) as applied to claim 8 above, and further in view of Gersin (US PGPub 2015/0040315).
Regarding claim 9, Kim, as modified, teaches all previous elements of the claim as stated above. Kim does not teach the strength increasing/decreasing selection part selects the corresponding massage strength in an analog manner.
However, Gersin teaches an analogous lie-down massager (see abstract and Fig. 4A) wherein the strength increasing/decreasing selection part selects the corresponding massage strength in an analog manner (see paragraph 22, the controller has a dial to control massage intensity, dials being analog as opposed to incrementing intensity in increments).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the strength increasing/decreasing element of Kim to be analog in manner, as taught by Gersin, as dials for controlling massagers are well known in the art and it would allow the user to smoothly adjust the massage intensity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ookawa et al. (US 5,792,080) which discloses a massaging apparatus that self-adjusts massage strength to the user’s individual body type; Yamamoto et al. (US PGPub 2004/0225239) which discloses a massager that controls operation based on physiological . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785